
	
		II
		110th CONGRESS
		2d Session
		S. 2552
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2008
			Ms. Snowe (for herself,
			 Mr. Kerry, and Mr. Coleman) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  stimulus to small businesses by increasing expensing for small businesses in
		  2008, extending the length of the carryback period for net operating losses
		  during 2007 and 2008, and extending the research and development
		  credit.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Stimulus Act of
			 2008.
		2.Increased
			 expensing for small businesses
			(a)In
			 generalSubsection (b) of section 179 of the Internal Revenue
			 Code fo 1986 is amended by adding at the end the following new
			 paragraph:
				
					(7)Special rules
				for 2008In the case of any taxable year beginning in 2008, this
				subsection shall be applied—
						(A)by substituting
				$200,000 for $25,000 ($125,000 in the case of taxable
				years beginning after 2006 and before 2011) in paragraph (1),
				and
						(B)by substituting
				$800,000 for $200,000 ($500,000 in the case of taxable
				years beginning after 2006 and before
				2011).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Carryback of
			 certain net operating losses allowed for 5 years; temporary suspension of 90
			 percent AMT limit
			(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by inserting
			 5-year carryback of
			 certain losses.— after (H), and
				(2)by striking
			 or 2002 and inserting , 2002, 2007, or
			 2008.
				(b)Temporary
			 suspension of 90 percent limit on certain NOL
			 carrybacksSubclause (I) of section 56(d)(1)(A)(ii) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or 2002 and inserting , 2002, 2007, or 2008,
			 and
				(2)by striking
			 and 2002 and inserting , 2002, 2007, or
			 2008.
				(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to net operating losses for taxable years ending
			 after December 31, 2006.
				(2)ElectionIn
			 the case of a net operating loss for a taxable year ending during 2007 or
			 2008—
					(A)any election made
			 under section 172(b)(3) of the Internal Revenue Code of 1986 may
			 (notwithstanding such section) be revoked before November 1, 2008, and
					(B)any election made
			 under section 172(j) of such Code shall (notwithstanding such section) be
			 treated as timely made if made before November 1, 2008.
					4.Extension of
			 research credit
			(a)In
			 generalSection 41(h) of the Internal Revenue Code of 1986
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2008.
			(b)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) of such Code
			 (relating to special rule) is amended by striking December 31,
			 2007 and inserting December 31, 2008.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			
